DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                            January Term 2014

                         ANTHONY GARLAND,
                             Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D14-727

                              [July 2, 2014]

                     ON ORDER TO SHOW CAUSE

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; David A. Haimes,
Judge; L.T. Case No. 05-019391 CF10A.

   Anthony Garland, Wewahitchka, pro se.

   No appearance required for appellee.

PER CURIAM.

   We previously affirmed the denial of the frivolous and untimely motion
appealed in this case and issued an order to show cause why sanctions
should not be imposed. State v. Spencer, 751 So. 2d 47 (Fla. 1999). We
have considered appellant’s May 19, 2014, response to this Court’s order
to show cause and determine that appellant has failed to show any
reason why sanctions should not be imposed.

    In the January 2014 motion on appeal, appellant sought “rehearing”
of a postconviction motion that was denied in 2008. He did not appeal
from that denial but instead filed an untimely and successive motion in
2012 contending that the 2008 denial was procured by fraud. That
frivolous motion was denied and affirmed on appeal in case number
4D13-2188 where this Court cautioned appellant for the second time
that further frivolous filing would result in sanctions. Appellant was also
cautioned about sanctions for frivolous filing in case number 4D10-3902.
Undeterred, appellant has filed another untimely and successive
postconviction challenge arguing the repetitive claim that the denial of
his motion in 2008 was procured by fraud. The motion was clearly
abusive and frivolous. “[M]otions to set aside orders denying prior
motions to vacate a sentence under Rule 3.850 cannot be used to
circumvent the limitations on successive motions set forth in the rule.”
Booker v. State, 503 So. 2d 888, 889 (Fla. 1987). The motion at issue is
nothing more than an attempt to relitigate issues denied long ago.

   Accordingly, the Clerk of this Court is directed to no longer accept any
paper filed by appellant unless the document has been reviewed and
signed by a member in good standing of the Florida Bar.

   The Clerk is directed to forward a certified copy of this opinion to the
appropriate institution for consideration of disciplinary procedures
including forfeiture of all gain time. § 944.279(1), Fla. Stat. (2013). No
motion for rehearing will be entertained.

   Affirmed.

GROSS, CIKLIN and CONNER, JJ., concur.

                           *         *        *




                                    2